Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 of C. Cazin et al., US 17/272,666 (Sep. 2, 2019) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1 and 3, 4, 6-14, drawn to a method of preparing a metal complex of formula Z-M, comprising the steps of i1) or i2) and ii), ), wherein said salt of formula Z+-X- of step i1) has a single two-electron donor ligand Z or wherein said metallate of formula Z+…MLnX- of step i2) has a single two-electron donor ligand Z;

Group (II)	claims 1 and 2 drawn to a method of preparing a metal complex of formula Z-M, comprising the steps of i1) or i2) and ii), wherein said method does require the use of a solvent;

Group (III)	claims 1 and 5 drawn to a method of preparing a metal complex of formula Z-M, comprising the steps of i1) or i2) and ii), wherein said metal complex of formula Z-M has a single two-electron donor ligand Z; and

Group (IV)	claims 16 and 17 drawn a carbene-metal complex obtainable from the method as claim 1 and suitable for use as a catalyst.  

Regardless of which group is elected, Applicant is required to elect a single disclosed species of (1) a salt of formula Z+-X-; (2) a metallate of formula Z+…MLnX-; and (3) a metal complex of formula Z-M.  


Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

In the instant case, unity of invention is lacking among (I)-(IV) because even though the inventions of these groups require the common technical feature of a method of preparing a metal complex of formula Z-M, comprising the steps of i1) and ii), this technical feature is not a special technical feature because it does not make a contribution over C. Adams et al., 51 Chem. Commun., 9632-9635 (2015) (“Adams”).  Adams discloses The two-step mechanochemical preparation of carbene–pyridine complexes of palladium and platinum.  Adams at Abstract.  

Adams discloses the following preparation of metal complex 5a.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above Adams reaction meets each and every limitation of step i1) of:

il) providing a salt of formula Z+-X- and a non-ionic metal salt of formula MLn;

for the following reasons.  First, Adams 1,3-dibenzylimidazolium chloride clearly corresponds to the claim 1 salt of the formula Z+-X-.  Further, Adams K2PdCl4 corresponds to the claim 1 “non-ionic metal salt of formula MLn”.  

With regard to the claim 1 “non-ionic metal salt of formula MLn”, the specification provides the following discussion.

[0018] For the purpose of this invention a non-ionic metal salt of formula MLn includes all salts that are not ionic salts. Ionic salts refer to salts of formula Mx+LnY- whereby the metal and the anion are bonded by an ionic bond. 

Specification at page 3, [0018]-[0019].  Generally in the art, purely ionic compounds are defined as compounds formed between the strong metals in groups I and II and the strong nonmetals in the upper right corner of the periodic table.  L. Pauling, General Chemistry (3rd ed., 1988) (see page 173; see also page 179 “Often a decision must be made as to whether a molecule is to be considered as containing an ionic bond or a covalent bond. There is no question about a salt of a strong metal and a strong nonmetal”); see also, P. Cox et al., Inorganic Chemistry (2nd ed., 2000) (see page 23 “[w]hen one atom is very electropositive and the other very electronegative, a solid compound is formed that is often regarded as ionic”).1  In view of the foregoing, the claim 1 term “non-ionic metal salt of the formula MLn” is broadly and reasonably interpreted consistently with the specification as any compound comprising a metal to non-metal bond, but excluding purely ionic salts, i.e., those compounds formed between the strong metals in groups I and II and the strong nonmetals in the upper right corner of the periodic table.  MPEP § 2111.  Thus, Adams K2PdCl4 corresponds to the claim 1 “non-ionic metal salt of formula MLn”.  

Furthermore, Adams synthesis of 5a also teaches each and every claim 1 limitation of:

ii) subjecting the salt of formula Z+-X-and the metal salt of formula MLn of step i1) . . . to a mechanical mixing process in the presence of a base to form said metal complex of formula Z-M

Adams employs the base KOH and the mechanical mixing process of grinding.  And Adams compound 5a corresponds to the claim 1 compound of formula Z-M because the specification teaches that.  

[0012] The metal complex of formula Z-M may comprise a single two-electron donor ligand Z, i.e. exactly one two-electron donor ligand Z. The Z ligand can be mono- or multidentate in nature. Alternatively, the metal complex of formula Z-M may comprise multiple two-electron donor ligands Z, for example multiple two-electron donor ligands Z that are identical or multiple donor ligands Z that are not or not all identical, for example a combination of electron donor ligands Z1 and electron donor ligands Z2.

Specification at page 2, [0012] (emphasis added).  In this regard, see also for example, specification working Example 5.  

Markush Groups are not of a Similar Nature 

In the instant case, Groups (I)-(IV) lack unity of invention because the alternatives encompassed by the claim 1 Markush groupings of Z-M, Z+-X-, and Z+…MLnX- are not of a similar nature.  MPEP § 1850(III)(B); PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Jul. 1, 2020) (See page 79, 10.11) (“PCT Guidelines”).  

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  

When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d)  

The alternatives within the claim 1 Markush groupings of Z-M, Z+-X-, and Z+…MLnX-, are not of a similar nature because: (1) a significant structural element is not shared by all of the alternatives; and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The claim 1 Markush groupings of Z-M, Z+-X-, and Z+…MLnX- are not considered a class of compounds because the variables are completely generic as follows.  

Z comprising a two-electron donor ligand;
X comprising an anion;
M comprising a metal;
L comprising an anion or an electron donor ligand;

Accordingly, inter-claim unity of invention is lacking within each of Groups (I)-(IV).  

Potential Rejoinder -- Linking Claim(s)

Claim 1 links inventions (I) through (III).  Non-elected claims shall be considered for rejoinder as follows.  MPEP § 809.  

Upon the indication of allowability of a linking, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

For example, If Applicant elects Group (I) and during examination on the merits and claim 1 is found allowable, then the claims of Groups (II) and (III) will be considered for rejoinder pursuant to the above procedure.  

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species

This application contains claims directed to more than one species of Z-M, Z+-X-, and Z+…MLnX-.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single disclosed species of each of (1) a salt of formula Z+-X-; (2) a metallate of formula Z+…MLnX-; and (3) a metal complex of formula Z-M, to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  


Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, note that chemical bonds between elements of different electronegativity will have some degree of ionic character because the electron sharing is not equal.  See pages 23-24 of P. Cox et al., Inorganic Chemistry (2nd ed., 2000) (see page 24 “[p]olar covalent bonds can be regarded as having some degree of ionic character, and the distinction between ‘ionic’ and ‘covalent’ bond types is sometimes hard to make. . . . [t]he difference between two descriptions ‘polarized ionic’ and ‘polar covalent’ is not absolute but only one of degree”).  The farther away two elements are from one another in the electronegativity scale (horizontally in Figure 6-26), the greater is the amount of ionic character of a bond between them.  Pauling at page 185.